Citation Nr: 1726200	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  08-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a right shoulder disability (pain with limited range of motion and degenerative arthritis) since September 5, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran had active service in the U.S. Army from January 2001 to April 2006. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Columbia, South Carolina, Regional Office, which granted service connection for right shoulder pain with limited range of motion and assigned a noncompensable (zero) percent rating.  Jurisdiction was subsequently transferred to the Montgomery, Alabama RO.

In November 2010, the Veteran failed to appear at his scheduled hearing so his hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (d) (2016).

In July 2012, the Board remanded the issue of a compensable initial rating to the Regional Office (RO) for additional action.  In December 2012, the Appeals Management Center (AMC) granted a rating of 20 percent for the Veteran's right shoulder pain with limited range of motion, effective September 5, 2012.  In December 2014, the Board granted a 10 percent initial rating for the period prior to September 5, 2012, and remanded the issue of entitlement to a staged initial rating in excess of 20 percent for the period beginning on September 5, 2012, to the RO for further development.

In a February 2016 decision, the Board denied entitlement to an initial rating higher than 20 percent for a right shoulder disability (pain with limited range of motion and degenerative arthritis) since September 5, 2012 and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Veteran, through his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR) requesting that the Board decision be vacated and remanded.  In December 2016, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In the December 2016 Joint Motion, the Parties found that the Board erred by failing to provide an adequate statement of reasons or bases because it did not clearly explain its assigned ratings, and why the assignment of separate ratings would amount to pyramiding in this case.  Specifically, the Parties determined that it was unclear from the Board's decision which Diagnostic Code (DC), namely DC 5201 (limitation of motion of the arm) or 5202 (impairment of the humerus), it considered when it determined the appropriate rating for the Veteran's right shoulder disability.  The Parties also found that the Board failed to provide an adequate statement of reasons or bases for why separate ratings under DC 5202 and DC 5003 (degenerative arthritis) were not available in this case.

During the course of the appeal, the Court decided Correia v. McDonald, 28 Vet. App. 158 (2016), in which the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA shoulder examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Since the VA examinations of record do not include testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, pursuant to 38 C.F.R. § 4.59, the Veteran's claim must be, regrettably, remanded for a new VA examination.

On remand, additional VA treatment records should also be associated with the claims file.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's right shoulder disability, dated from May 2015 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his right shoulder disability.  The claims file should be made available to the examiner.  The examiner must review the entire record, to specifically include a complete copy of this remand, and the December 2016 Joint Motion.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the right shoulder disability, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

